— Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 23, 1974, which adopted and affirmed a referee’s decision which held that the claimant had failed to timely seek review of the Industrial Commissioner’s initial determination. Pursuant to subdivision 1 of section 620 of the Labor Law, a claimant has a period of 30 days to seek review of an adverse initial determination from the time when it was duly mailed to him. The claimant herein did not request a hearing for a year after such an initial mailing. It has been held that a failure to timely request a hearing jurisdictionally precludes a review of an initial determination (Matter of Mack [Cather-wood], 28 AD2d 1020; Matter of Perez [Catherwood], 24 AD2d 776; Matter of Merkson [Catherwood], 24 AD2d 675). The present record does not disclose that notice by mailing is constitutionally defective. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Main and Larkin, JJ., concur.